ON APPLICATION FOR REHEARING.
REYNOLDS, J.
We have read with much interest defendant’s able brief for rehear ing.
If the intent of the Act 78 of 1888 was before this court as an original question, the decision would be different from that in Block vs. Papania, 121 La. 683, 46 South. 694, or else there would be a decision by a divided court.
However, under this decision we think the jurisprudence is settled as to the manner in which prescription on an open account may be interrupted and this, court must be guided by that decision as long as it remains unchanged by the Supreme Court.
In Harman & Stringfellow vs. Legrande, 151 La. 253, 91 South. 726, Chief Justice O’Niell, referring to Block vs. Papania, says:
“The court did answer the question in the affirmative, maintaining that the verbal acknowledgment of the open account had interrupted the prescription of three years. The decision, in my humble opinion, was contrary to the language of the statute of 1888; but we have no occasion for overruling it now, because it is not appropriate to the question presented in this case.
This is clear language and indication that the Chief Justice at least was of opinion that the decision in Block vs. Papania should be reversed; but until that opinion becomes the decision of the court we must be governed by the settled jurisprudence as announced in Block vs. Papania.
For these reasons the application for a rehearing is refused.